Citation Nr: 1101537	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-35 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
services provided by University Community Hospital (UCH) of 
Tampa, Florida, from October 24, 2006 to November 24, 2006, 
pursuant to the Veterans Millennium Health Care and Benefits Act 
(Millennium Bill Act). 


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to June 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision by the Department of 
Veterans Affairs (VA) Medical Center in Tampa, Florida, that 
denied entitlement to payment or reimbursement for unauthorized 
medical services provided by University Community Hospital of 
Tampa, Florida, from October 24, 2006 to November 24, 2006, 
pursuant to the Millennium Bill Act.

In March 2008, the Board remanded several claims to the Appeals 
Management Center (AMC), in Washington, D.C. for additional 
development.  These claims are the subject of a separate 
decision.

In August 2009, the Veteran and his spouse testified at a Board 
hearing held before the undersigned at the St. Petersburg, 
Florida, Regional Office (RO).  In December 2009, the Board 
remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the claim so that the appellant is afforded every possible 
consideration.

As noted in the Board's prior December 2009 remand, in April 
2007, UCH of Tampa, Florida, submitted a claim for entitlement to 
payment or reimbursement for unauthorized medical services 
provided from October 24, 2006 to November 24, 2006, pursuant to 
the Millennium Bill Act.  See 38 C.F.R. § 17.1004(a).  This claim 
was denied in November 2007, and UCH was notified of that 
decision.  A timely notice of disagreement was received.  Both 
UCH and the Veteran were sent a statement of the case in October 
2007.  UCH submitted a substantive appeal in November 2007 and 
requested a hearing before the Board at the RO.  UHC reiterated 
its request for a hearing in February 2008.  However, in July 
2009 the RO notified only the Veteran of a hearing scheduled 
before the Board on August 11, 2009.  The Veteran appeared at the 
hearing and offered testimony.  Unfortunately, because the 
appellant (UCH) was not notified of the hearing, a remand was 
required.

Thereafter, by letter dated March 16, 2010, only the Veteran was 
notified of the hearing.  UCH was not sent notification per the 
Board's specific instructions.  In light of the foregoing, 
further action is necessary in this case, in accordance with the 
previous Board remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (as a matter of law, a remand by the Board 
confers on the Veteran the right to compliance with the remand 
orders).  Again, schedule the appellant, i.e., University 
Community Hospital of Tampa, Florida, for a hearing before a 
Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant, i.e., University 
Community Hospital of Tampa, Florida, for 
a hearing before a Veterans Law Judge at the 
RO, in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

